Attorney’s Docket Number: NAUP3120USA1
Filing Date: 8/5/2020
Claimed Priority Dates: 9/20/2017 (US 15/710,820)
			     8/21/2017 (TW 106128223)
Applicant(s): Hsu et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 1/5/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection mailed on 11/24/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
 
Amendment Status
The amendment filed as an RCE submission on 1/5/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-11.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 2013/0270613).

Regarding claim 1, Chou (see, e.g., figs. 6-9) shows all aspects of the instant invention including a method for fabricating a semiconductor device comprising:
Forming a gate structure 18 on a substrate 10
Forming a spacer 22 around the gate structure
Forming a first contact etch stop layer (CESL) 24 around the spacer and on and directly contacting the substrate
Forming a second CESL 42 around the spacer and on and directly contacting the spacer and the first CESL
Regarding claim 7, Chou (see, e.g., figs. 7- 9) shows the method further comprising performing a replacement metal gate (RMG) process to transform the gate structure 18 into a metal gate 46 after forming the second CESL 42.
Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 6420250).

Regarding claim 1, Cho (see, e.g., fig. 11) shows all aspects of the instant invention including a method for fabricating a semiconductor device comprising:
Forming a gate structure 24 on a substrate 12
Forming a spacer 46 around the gate structure
Forming a first contact etch stop layer (CESL) 70 around the spacer and on and directly contacting the substrate
Forming a second CESL 72 around the spacer and on and directly contacting the spacer and the first CESL
Regarding claim 8, Cho (see, e.g., figs. 3 and 5) shows the method further comprising forming a source/drain region 68/71 adjacent to two sides of the spacer 46 in the substrate before forming the first CESL 70.
Regarding claim 9, Cho (see, e.g., col.6/ll.2-4) teaches that the first 70 and second 72 CESLs comprise different materials.
Regarding claim 10, Cho (see, e.g., col.6/ll.2-4) teaches that the first 70 and second 72 CESLs comprise different dielectric constants.
Regarding claim 11, Cho (see, e.g., col.6/ll.2-4) teaches that the dielectric constant of the first CESL 70 is lower than that of the second CESL 72.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The applicants argue:
Chou fails to disclose a second CESL formed around and on and directly contacting the spacer and the first CESL.

The examiner responds:
Chou clearly shows these features recited in the claims.  See, e.g., figs. 6, where he shows forming a second CESL 42 around and on and directly contacting the spacer 22 and the first CESL 24.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
November 14, 2022